In an action, inter aha, to recover damages for defamation, the plaintiff appeals from an order of the Supreme Court, Kings County (Harkavy, J.), dated September 25, 2002, which granted the defendant’s motion to dismiss the complaint as barred by the doctrine of res judicata.
Ordered that the order is affirmed, with costs.
The Supreme Court properly dismissed the action as barred by the doctrine of res judicata (see O’Brien v City of Syracuse, 54 NY2d 353 [1981]).
In light of the foregoing determination, we need not address the defendant’s remaining contentions. Ritter, J.P., Goldstein, Crane and Spolzino, JJ., concur.